DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/30/2020 has been entered.

Election/Restrictions
Claims 1, 4, 10-11, 16-17, 29-30, and 35 are allowable. The restriction requirement between Inventions I-II, as set forth in the Office action mailed on 7/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/30/2019 is withdrawn. Claims 2, 6, 12-15, 18, 21, 23, 25, 27, and 34, directed to a method of generating photoreceptors, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 and 2/09/2021 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, all references have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gertrud Rey on 4/05/2021. The application has been amended as follows: 

Claim 1: After “cells” and before the semi-colon in line 8, add 
--comprising at least about 75% photoreceptors--.
Claim 2: Rejoin. After “cells”  and before the semi-colon in line 7, add 
--comprising at least about 75% photoreceptors--.

	--wherein step (a) comprises: 
i) culturing the cultured population of human pluripotent stem cells in a medium comprising nicotinamide, in the absence of activin A under non-adherent conditions to generate a cluster of cells comprising differentiating cells, and subsequently, 
ii) culturing the differentiating cells of (i) in a medium comprising nicotinamide, in the absence of activin A under adherent conditions--.
Claim 4: After “cells are photoreceptors;” in line 7, add
	--(c) isolating the photoreceptors from the mixed population of cells using surface markers for photoreceptors--.
	After the word “and” in line 7, delete “(c)” and replace with 
--(d)--.
	In line 8, delete the words “said mixed population of cells” and replace with
	--the isolated photoreceptors--.
Claim 6: Rejoin.
Claim 12: Rejoin.
Claim 13: Cancel.
Claim 14: Cancel.
Claim 15: Rejoin.
Claim 18: Rejoin. Delete “wherein step (a) is effected under non-adherent conditions, and”.
Claim 21: Rejoin. Delete “comprises: i) culturing said cultured population of human pluripotent stem cells in a medium comprising nicotinamide, in the absence of activin A under non-adherent conditions to generate a cluster of cells comprising differentiating cells; and subsequently ii)” and replace with 
--further comprises--.
After the words “prior to step” in line 4, delete “(iii)” and replace with 
--(ii)--.
Delete “, and iii) culturing said differentiating cells of (ii) in a medium comprising nicotinamide, in the absence of activin A under adherent conditions”.
Claim 23: Rejoin.
Claim 25: Rejoin.
Claim 27: Rejoin.
Claim 34: Rejoin.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant application is directed to methods of treating a retinal disease in a subject and generating photoreceptors. Claims were previously found to be anticipated by Idelson et al. (US 2011/0027333 A1) as it discloses a method comprising culturing human embryonic stem cells (hESCs) in a medium containing nicotinamide, adding a member of TGF[Symbol font/0x62] superfamily like activin A to the cultured hESCs thereby producing enriched pigmented cells having identifying characteristics of RPE and photoreceptors, 
Idelson et al. is different from the claimed method in that it does not teach initially culturing the hESCs in a medium containing nicotinamide and without activin A, under non-adherent conditions followed by adherent conditions, prior to treatment with activin A such that the cells produced comprise at least about 75% photoreceptors. Thus, the cells administered to the subject are not photoreceptor-enriched population of cells comprising at least about 75% photoreceptors. Moreover, Idelson et al. does not teach isolating the photoreceptors from the other produced cells using photoreceptor surface markers and then administering the isolated photoreceptors to the subject. Hence, the rejections of record have been withdrawn.
	The terminal disclaimer filed on 12/30/2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending U.S. Application Nos. 15/539565 and 15/771046, has been reviewed and accepted. Thus, the double patenting rejections over said applications have been obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-2, 4, 6, 10-12, 15-18, 21, 23, 25, 27, 29-30, and 34-35 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651